Case 1:19-cr-10040-JDB Document 126-4 Filed 10/01/19 Page 1of1 PagelD 2384

tT) US Attorney Michael Dunavant Retweeted

is The Jackson Sun @ @JSunNews : Sep 24 L
“wn Feds: 'Rock Doc’ Jeff Young prescribed opioids to undercover cops without

exam, should stay in jail

X Yey &) Y)

     

Feds: ‘Rock Doc’ Jeff Young prescribed opioids to undercover cops with...

Federal prosecutors argue ‘Rock Doc’ Jeffrey Young should stay in jail
pending his trial, citing prescriptions to undercover cops and other ...

& jacksonsun.com

. Oo) - tH > © 4 iT
rant/status/1176185158111768579/photo/2
